Citation Nr: 1713263	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include arthritis.  

2.  Entitlement to service connection for acid reflux disease.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1987, and from March 1988 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matters have since been transferred to the RO in Pittsburgh, Pennsylvania.  

These matters were previously before the Board in January 2012, when they were remanded for additional development.  

The Veteran testified at a Board videoconference hearing in July 2011; a transcript of this proceeding is associated with the claims file.  However, as set forth in a January 2017 letter from the Board, the Veterans Law Judge who conducted the videoconference hearing is no longer employed by the Board.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, the Board may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The January 2017 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another hearing.  In February 2017, the Veteran submitted his written response to the January 2017 letter, in which he requested another Board videoconference hearing and affirmed that he understood by requesting such option, adjudication of his claim by the Board may be delayed.  

Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A remand is necessary before the Board can reach a decision on the Veteran's claims.  As detailed in the Introduction, the Veteran requested a Board videoconference hearing in February 2017.  Based on a review of the record, the AOJ has not attempted to schedule the requested Board videoconference hearing.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904(a)(3).  Additionally, where, as here, the Veterans Law Judge who previously conducted a hearing on an appeal is no longer available to participate in any decision made on that appeal, a claimant has the right to request another optional Board hearing.  Cf. 38 C.F.R. §§ 19.3, 20.707.  Therefore, the Board must remand the Veteran's claims so that this matter may be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704, 20.707.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should take appropriate steps to schedule the Veteran for a Board hearing live by videoconference before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.  

2.	After the hearing is conducted, or if the Veteran either withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

